                                                                                    Entered on Docket
                                                                                    September 30, 2020
                                                                                    EDWARD J. EMMONS, CLERK
                                                                                    U.S. BANKRUPTCY COURT
                                                                                    NORTHERN DISTRICT OF CALIFORNIA



                                  1
                                                                                  The following constitutes the order of the Court.
                                  2                                               Signed: September 30, 2020

                                  3
                                  4
                                  5                                                  ______________________________________________
                                                                                     Stephen L. Johnson
                                  6                                                  U.S. Bankruptcy Judge

                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9                          UNITED STATES BANKRUPTCY COURT
                                  10                        NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                          In re                                          Case No. 20-50628 SLJ
                                  12
                                                                                         Chapter 11
                                  13      FRE 355 INVESTMENT GROUP,
                                          LLC,                                           Jointly Administered
                                  14
                                  15                                   Debtor.
                                                                                         Case No. 20-50631 SLJ
                                  16      _________________________________              Chapter 11
                                  17
                                          In re
                                  18                                                     Date: September 29, 2020
                                          MORA HOUSE, LLC,                               Time: 1:30 p.m.
                                  19
                                                                                         Ctrm: 9
                                  20                                   Debtor.
                                  21
                                  22                  ORDER GRANTING MOTION FOR RELIEF FROM STAY
                                  23              Platinum Loan Servicing Inc.’s (“PLS”) Motion for Relief from Stay (“Motion”) came
                                  24     on for hearing at the above-referenced date and time. Appearances were noted on the
                                  25     record. After hearing arguments from counsel, the court took the matter under submission.
                                  26     For the reasons stated below, the court grants the Motion.
                                  27
                                  28
                                         ORDER GRANTING MOTION FOR RELIEF FROM STAY
                                                                           1/11


                                       Case: 20-50628      Doc# 113    Filed: 09/30/20   Entered: 09/30/20 16:16:42        Page 1 of
                                                                                   11
                                  1       I.    BACKGROUND
                                  2             FRE 355 Investment Group, LLC, owns real property located at 10718 Mora Drive,
                                  3      Los Altos, California (“Mora House”), and Mora House, LLC, owns an undeveloped real
                                  4      property in Los Altos, California, identified as APN #331-14-067 (“Mora Lot”) adjacent to
                                  5      Mora House (collectively, the “Properties”). According to the schedules, Mora House has a
                                  6      value of $14,999,999, and Mora Lot has a value of $4,000,000. PLS holds the first deed of
                                  7      trust against Mora House, which is cross-collateralized by a junior deed of trust against Mora
                                  8      Lot. It filed a proof of claim for $13,264,318.71. The Richard and Esther Blanchard Trust
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9      holds the senior deed of trust against Mora Lot and filed a proof of claim in the amount of
                                  10     $2,441,803.28. The County of Santa Clara filed a proof of claim for $255,298.22 for
                                  11     delinquent real property taxes as to Mora House and $116,837.60 as to Mora Lot. Both cases
                                  12     are designated as Single Asset Real Estate cases in the petitions, and they are jointly
                                  13     administered.
                                  14            Debtors filed a plan of reorganization within 90 days of the petition date. The plan is
                                  15     premised on a sale of Mora House and Mora Lot, either together for $17,500,000 or
                                  16     separately for $14,999,999, and $3,500,000, respectively, within 6 months of the Effective
                                  17     Date, as defined in the plan, or within 12 months of the Effective Date if certain conditions
                                  18     are met. In the meantime, no payments will be made to secured creditors.
                                  19     II.    MOTION FOR RELIEF FROM STAY AND RELATED PLEADINGS
                                  20            PLS’s Motion is brought under § 362(d)(1), (2), and (3), asserting lack of adequate
                                  21     protection, lack of equity, and an infeasible plan that has no reasonable possibility of being
                                  22     confirmed. The Motion is supported by a declaration from licensed appraiser Ricci E. Hart,
                                  23     who valued Mora House at $10,500,000 and Mora Lot at $2,750,000.
                                  24            Because of the local rules in this district, Debtors appeared at the initial hearing and
                                  25     orally opposed the Motion. The court continued the hearing for a month and half to give
                                  26     Debtors an opportunity to file a written opposition, conduct discovery as they wished to
                                  27     depose PLS’s appraiser, and submit additional evidence as to the value of the Properties.
                                  28
                                         ORDER GRANTING MOTION FOR RELIEF FROM STAY
                                                                           2/11


                                       Case: 20-50628     Doc# 113      Filed: 09/30/20    Entered: 09/30/20 16:16:42       Page 2 of
                                                                                    11
                                  1                Debtors filed an opposition, supported by declarations from Melvin Vaughn, who is
                                  2      the sole shareholder of Debtors, and Phil Chen, who is employed by the estate to market
                                  3      and sell the Properties. Debtors did not submit an appraisal.
                                  4      III.      EVIDENCE OF VALUE
                                  5                Resolution of this motion depends in large part on the evidence of the value of the
                                  6      Mora House and the Mora Lot. Not surprisingly, the parties focused much attention on this
                                  7      point at oral argument, in part because they differ significantly on the Properties’ value.
                                  8                A. PLS Evidence of Value
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9                PLS offered the expert testimony of Mr. Hart. He indicated, as noted above, that the
                                  10     value of the Properties totaled $13,250,000. In coming to this conclusion, he used
                                  11     comparable market data and drew logical conclusions based on his expertise to arrive at the
                                  12     valuation for Mora House and Mora Lot.
                                  13               At the hearing, Debtors for the first time criticized Mr. Hart’s appraisal for being an
                                  14     external-only evaluation as well as using dissimilar properties for comparison. None of these
                                  15     arguments was included Debtors’ written opposition even though Debtors had more than a
                                  16     month and half to review Mr. Hart’s appraisal before filing the opposition.1
                                  17               Notwithstanding Debtors’ last-minute criticisms at the hearing, Mr. Hart’s appraisal is
                                  18     competently and persuasively supported and the only credible evidence of value on the
                                  19     record.
                                  20
                                  21
                                  22
                                  23
                                                  At the initial hearing on August 11, 2020, Debtors indicated that they would like to
                                                   1

                                  24     depose Mr. Hart. I continued the hearing for a month and half to give Debtors an
                                         opportunity to do so. At the final hearing on September 29, 2020, Debtors represented to
                                  25     the court that they were unable to arrange a mutually-agreeable time with Mr. Hart and
                                  26     therefore no deposition took place. Given that this was one of the reasons for the
                                         continuance, Debtors could have contacted the court for an informal discovery conference
                                  27     so I could have assisted in the timely scheduling of the deposition. No such request was
                                  28     made.
                                         ORDER GRANTING MOTION FOR RELIEF FROM STAY
                                                                           3/11


                                       Case: 20-50628        Doc# 113     Filed: 09/30/20    Entered: 09/30/20 16:16:42       Page 3 of
                                                                                      11
                                  1              B. Debtors’ Evidence of Value
                                  2              Debtors have not provided an appraisal of the Properties.2 Instead, Debtors relied on
                                  3      the scheduled value of the Properties and the declaration prepared by Mr. Chen, the broker
                                  4      engaged to sell the Properties. Debtors confidently predict that the Properties will sell at the
                                  5      list prices. It should be noted in this regard that the Properties have been marketed for sale
                                  6      for some years and have not sold. By example, Mora House has been marketed at the list
                                  7      price of $14,999,999 since October 2018.
                                  8              Mr. Vaughn’s assessment of the Properties’ value, as set forth in the bankruptcy
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9      schedules, is not entitled to significant weight. The law is clear that an owner is competent to
                                  10     give his opinion of value of his own property, under Federal Rule of Evidence 701.
                                  11     However, to be probative or credible, there should be some evidence of how Mr. Vaughn
                                  12     reached his determination of value. See In re Russell, 567 B.R. 833, 840 (Bankr. D.Mont.
                                  13     2017)(“While a debtor’s estimate of value may be acceptable in certain cases, the Court may
                                  14     give little weight to an opinion if not based upon sufficient facts.”). That evidence is missing
                                  15     here.
                                  16             The Debtors also offered the declaration testimony of Mr. Chen. His declaration
                                  17     states as follows:
                                  18                    In my professional opinion, I believe that given the nature of
                                                        the properties and the unique architecture of the Mora House,
                                  19                    as well as taking into consideration the current circumstances
                                                        and listings, that the properties will sell at their current
                                  20                    combined list price of $17,500,000 within approximately the
                                                        next 6 months.
                                  21
                                  22             2In Mr. Vaughn’s declaration, he stated that he engaged Andrew Young, who
                                         appraised Mora House in 2018, as his appraiser when PLS filed its Motion to Dismiss, which
                                  23
                                         was July 22, 2020. Mr. Vaughn further stated that he expected Mr. Young’s appraisal by
                                  24     August 31, 2020, but Mr. Young informed him on September 1, 2020, that Mr. Young was
                                         unable to complete the appraisal due to an unexpected death in the family. For the record,
                                  25     Debtors did not file an application to employ Mr. Young as an appraiser, even though he
                                  26     was engaged some months ago. Debtors also did not include the 2018 appraisal completed
                                         by Mr. Young or disclosed the appraised value, which would have provided some evidence
                                  27     of value that could have been adjusted to account for change in market conditions in the
                                  28     intervening two years.
                                         ORDER GRANTING MOTION FOR RELIEF FROM STAY
                                                                           4/11


                                       Case: 20-50628         Doc# 113   Filed: 09/30/20   Entered: 09/30/20 16:16:42       Page 4 of
                                                                                     11
                                  1      Declaration of Phil Chen, ¶ 7 (emphasis added).
                                  2             Strictly speaking, this is not a valuation of the Properties. The list price for real
                                  3      property is not the same as its value. Mr. Chen’s statement is simply a prediction that, within
                                  4      six months, the Properties will sell at a specified price. Other than generalized statements by
                                  5      Mr. Chen that he took into account the unique characteristics of Mora House and compared
                                  6      it to other properties for sale in the areas of Los Altos Hills, Palo Alto, Atherton, and
                                  7      Woodside, Mr. Chen provided no details on how he arrived at the list price, such as his
                                  8      methodology, market data comparison, and adjustments.
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9             There is such a thing as a broker price opinion, but I cannot conclude that Mr.
                                  10     Chen’s declaration fits that standard.3 See 12 U.S.C. § 3355(b) (“the term ‘broker price
                                  11     opinion’ means an estimate prepared by a real estate broker, agent, or sales person that
                                  12     details the probable selling price of a particular piece of real estate property and provides a
                                  13     varying level of detail about the property’s condition, market, and neighborhood, and
                                  14     information on comparable sales”). Mr. Chen’s declaration is summary and makes no effort
                                  15     to discuss the characteristics of the other comparable properties. He did not mention how
                                  16     those properties’ prices affect the value of the Properties at issue here.
                                  17            In summary, I give much weight to Mr. Ricci’s opinion of value and little weight to
                                  18     the bankruptcy schedules values prepared by Mr. Vaughn. I give no weight to Mr. Chen’s
                                  19     statement because it does not actually discuss value.
                                  20     IV.    EQUITY IN THE PROPERTY
                                  21            Given my conclusions about the value of the Properties, I must determine whether
                                  22     Debtors have any equity. I conclude that they do not.
                                  23
                                  24
                                                3 The court accept Mr. Chen’s declaration for what it is, namely that in Mr. Chen’s
                                  25     opinion, the Properties will sell at the list price in the next six months. To the extent that Mr.
                                  26     Chen’s declaration is being offered as expert testimony for a broker price opinion or for
                                         valuation of the Properties, PLS’s evidentiary objection is sustained because Mr. Chen
                                  27     provided no explanation of the methods he used. See Fed. R. Evid. 702; Daubert v. Merrell
                                  28     Dow Pharms, Inc., 509 U.S. 579, 589-90 (1993).
                                         ORDER GRANTING MOTION FOR RELIEF FROM STAY
                                                                           5/11


                                       Case: 20-50628     Doc# 113      Filed: 09/30/20     Entered: 09/30/20 16:16:42        Page 5 of
                                                                                    11
                                  1
                                  2                             Debtor                              Platinum Loan Serv.
                                                                FRE 355                             FRE 355
                                  3
                                                                Mora House        Mora Lot          Mora House        Mora Lot
                                  4
                                          Property Value        $14,999,000.00    $ 4,000,000.00    $10,500,000.00    $ 2,750,000.00
                                  5
                                          Blanchard Trust                         $ 2,441,803.28                      $ 2,441,803.28
                                  6       Santa Clara County    $   255,298.22    $   116,837.60    $   255,298.22    $   116,837.60
                                  7       Platinum              $13,264,318.71                      $13,264,318.71

                                  8
                                                                $ 1,479,383.07    $ 1,441,359.12    $(3,019,616.93)   $   191,359.12
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9       Net                   $ 2,920,742.19                      $(2,828,257.81)
                                  10
                                  11            As can be seen, the choice of which valuation to use is important in this case. Based
                                  12     on my conclusion that PLS’s evidence of value is stronger, I conclude on the evidence that
                                  13     Debtors have no equity.
                                  14      V.    DISCUSSION4
                                  15            PLS moves for relief from stay under three separate provisions. Under § 362(d)(1),
                                  16     the automatic stay may be terminated for cause, including the lack of adequate protection.
                                  17     Under § 362(d)(2), the automatic stay may be terminated if the debtor does not have equity
                                  18     in the subject property and such property is not necessary to an effective reorganization. For
                                  19     stay relief purposes, equity exists if the value of the property exceeds all claims secured by
                                  20     that property, whether those claims belong to the moving creditor or others. In re Mellor, 734
                                  21     F.2d 1396, 1400 n.2 (9th Cir. 1984). An “equity cushion” is also dependent on the value of
                                  22     the subject property. An equity cushion exists where the value of the property is sufficient to
                                  23     fully secure the moving creditor, even if there is insufficient value to provide the debtor with
                                  24
                                  25            4Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                  26     Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                         Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                  27     Procedure. “Civil L.R.” and “B.L.R.” references refer to the applicable Civil Local Rules and
                                  28     Bankruptcy Local Rules.
                                         ORDER GRANTING MOTION FOR RELIEF FROM STAY
                                                                           6/11


                                       Case: 20-50628       Doc# 113     Filed: 09/30/20     Entered: 09/30/20 16:16:42      Page 6 of
                                                                                     11
                                  1      equity when creditors junior to the movant are also considered. Id. PLS has the burden of
                                  2      proof on the issue of equity in the Properties, and Debtors have the burden of proof on all
                                  3      other issues. 11 U.S.C. § 362(g).
                                  4             I find that cause exists to grant relief from stay under § 362(d)(1) because PLS is not
                                  5      adequately protected. It is not protected by an equity cushion and it has not received any
                                  6      postpetition payments, nor will it under Debtors’ proposed plan.
                                  7             Relief from stay is also appropriate under § 362(d)(2) and (3). As discussed above,
                                  8      PLS has met its burden that Debtors do not have equity in the Properties. The burden of
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9      proof shifts to Debtors to show that the Properties are necessary for an effective
                                  10     reorganization. Debtors must establish that “the property is essential for an effective
                                  11     reorganization that is in prospect. This means . . . that there must be a reasonable possibility of
                                  12     a successful reorganization within a reasonable time.” United Sav. Ass'n of Texas v. Timbers of
                                  13     Inwood Forest Assocs., Ltd., 484 U.S. 365, 376 (1988) (emphasis in original; citations and
                                  14     internal quotation marks omitted). As this test is similar to that of § 362(d)(3)(A), the
                                  15     discussion will apply to both subsections.
                                  16            Debtors do not dispute PLS’s characterization that their reorganization plan is a
                                  17     negative amortization plan, and I concur. Although not per se impermissible under 11 U.S.C.
                                  18     § 1129(b), “plans [with negative amortization] tend to be fraught with pitfalls that unfairly
                                  19     endanger creditors.” Great Western Bank v. Sierra Woods Group, 953 F.2d 1174, 1177 (9th Cir.
                                  20     1992). Whether a reorganization plan that includes negative amortization is fair and equitable
                                  21     must be decided on a case-by-case basis pursuant to the non-exclusive factors set forth by
                                  22     the Ninth Circuit. Id., at 1178.
                                  23            In Great Western Bank, the Ninth Circuit noted that courts considering negative
                                  24     amortization plans have considered accrual or payment of a market rate of interest to be a
                                  25     necessary, but not sufficient, requirement for confirmation. In addition, the Ninth Circuit
                                  26     cited with approval a list of factors to be considered in determining whether a negative
                                  27     amortization plan should be confirmed, which includes whether the amount and length of
                                  28
                                         ORDER GRANTING MOTION FOR RELIEF FROM STAY
                                                                           7/11


                                       Case: 20-50628      Doc# 113      Filed: 09/30/20     Entered: 09/30/20 16:16:42        Page 7 of
                                                                                     11
                                  1      the proposed deferral is reasonable, the ratio of the debt to value, whether the plan is
                                  2      feasible, the nature of the collateral—i.e., whether its value is appreciating, depreciating, or
                                  3      stable, whether the risks are unduly shifted to the secured creditor, and whether there are
                                  4      adequate safeguards to protect the secured creditor against plan failure. Id., at 1177-78.
                                  5             Debtors have not provided any facts or made any arguments that their plan meets the
                                  6      requirements for a negative amortization plan. On the record before me, most of the factors
                                  7      weigh in favor of PLS, including the ratio of debt to value, Debtors’ list prices for the
                                  8      Properties, which have not yet resulted in a sale, risks unduly shifted to PLS, preclusion of
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9      foreclosure by PLS during the plan term, and the lack of adequate safeguards to protect PLS
                                  10     against plan failure.
                                  11            PLS also raises a valid issue that another $816,000 in interest accrues every six
                                  12     months, a fact not disputed by Debtors, while the plan does not provide for any adequate
                                  13     protection payments to PLS. Similarly, interest will also continue to accrue on the Blanchard
                                  14     loan as will property taxes during the plan term. These facts suggest that a negative
                                  15     amortization plan confers significant risk on PLS but no risk on Debtors.
                                  16            I am also mindful that these are single asset real estate cases, and § 362(d)(3) was
                                  17     drafted specifically to address perceived abuses “in which debtors have attempted to delay
                                  18     mortgage foreclosures even when there is little chance that they can reorganize successfully.”
                                  19     3 COLLIER ON BANKRUPTCY ¶ 362.07[5][b] (Richard Levin & Henry J. Sommer eds., 16th
                                  20     ed.). Generally, in a single asset case where there is no equity in the property, the stay should
                                  21     not be continued based on the debtor's hope that a beneficial liquidation plan can be
                                  22     achieved. Debtors do not get to wait for that one purchaser willing to pay their price to
                                  23     materialize while PLS is not adequately protected. This is the scenario that § 362(d)(3) was
                                  24     designed to avoid.
                                  25            In sum, Debtors have not established that they can meet the requirements to confirm
                                  26     a negative amortization plan. The list prices for the Properties, on balance, have not resulted
                                  27     in sales and this suggests they are speculative. I conclude Debtors have not shown that their
                                  28
                                         ORDER GRANTING MOTION FOR RELIEF FROM STAY
                                                                           8/11


                                       Case: 20-50628      Doc# 113     Filed: 09/30/20     Entered: 09/30/20 16:16:42       Page 8 of
                                                                                    11
                                  1      plan has a realistic and reasonable chance of being confirmed. See 3 COLLIER ON
                                  2      BANKRUPTCY ¶ 362.07[4][b] (“A debtor also fails to show necessity of the property for an
                                  3      effective reorganization if the debtor’s plan is unsupported by credible assumptions and
                                  4      projections that offer some basis for confidence that the plan could succeed.”).
                                  5             It is worth noting that Debtors have disputed the amount of PLS’s lien in this case.
                                  6      That matter is set for hearing on October 7, 2020. Debtors’ argument, as I understand it and
                                  7      from hearing oral argument, is that PLS’s secured claim is actually less than the approximate
                                  8      amount of $13,300,000 in its proof of claim because of miscalculations and duplicate
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9      charges.
                                  10            Even assuming, for the sake of argument, that Debtors prevail on their objection to
                                  11     PLS’s claim and the claim is reduced to $11,338,000, as Debtors contend, there is still no
                                  12     equity or equity cushion. With an appraised value of $10,500,000, Mora House lacks equity
                                  13     or equity cushion. Since PLS’s loan is cross-collateralized, Mora Lot, appraised at $2,750,000,
                                  14     also does not have any equity when taking into account the first deed of trust held by
                                  15     Blanchard Trust in the amount of $2,441,803 and delinquent property taxes of $116,837.
                                  16     PLS, whose lien against the Mora Lot is junior to that of Blanchard Trust, does not have any
                                  17     equity cushion. Were I to sustain that objection, it would not make a material difference on
                                  18     this record. And, needless to say, PLS contested Debtors’ arguments about its claim.
                                  19            Lastly, I address Debtors’ arguments that these are extraordinary times and that I
                                  20     should set an evidentiary hearing. There is no question that the Covid-19 pandemic and the
                                  21     wildfires in the Bay Area affected the marketing and sale of the Properties. Overruling the
                                  22     strong objection from PLS, I took the pandemic into account when I continued the initial
                                  23     hearing for more than a month for the express purpose of giving Debtors additional time to
                                  24     conduct discovery and present evidence of valuation. See Order Continuing Hearing on
                                  25     Platinum Loan Servicing, Inc.’s Motion for Relief from Stay (DKT 81). Neither was
                                  26     accomplished.
                                  27
                                  28
                                         ORDER GRANTING MOTION FOR RELIEF FROM STAY
                                                                           9/11


                                       Case: 20-50628     Doc# 113     Filed: 09/30/20    Entered: 09/30/20 16:16:42        Page 9 of
                                                                                   11
                                  1           It is also important to note that Debtors have been trying to sell the Properties for a
                                  2    number of years, long before the pandemic and the wildfires. By Debtors’ own admission,
                                  3    both Properties have been marketed for sale since 2017, and Mora House has been listed for
                                  4    sale at the current price since October 2018, almost a year and half before the onset of the
                                  5    Covid-19 pandemic. See Declaration of Phil Chen in Support of Opposition to Motion to
                                  6    Dismiss Chapter 11 Cases (DKT 79).
                                  7            Addressing Debtors’ argument that they are entitled to an evidentiary hearing, I find
                                  8    they are not. “[T]here is no right to a trial in every contested matter. The trial of a contested
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9    matter under Rule 9014 requires trial testimony in open court only when there is a genuine
                                  10   factual dispute.” In re Malek, 591 B.R. 420, 432 (Bankr. N.D. Cal. 2018), citing In re
                                  11   Khachikyan, 335 B.R. 121, 126 (B.A.P. 9th Cir. 2005). For the reasons indicated above
                                  12   Debtors have not presented substantial evidence to support their view that there are genuine
                                  13   issues of material fact regarding the Properties’ valuation.
                                  14          Accordingly, for the foregoing reasons,
                                  15          IT IS HEREBY ORDERED as follows:
                                  16          1.      In regard to real property commonly known as 10718 Mora Drive, Los Altos,
                                  17   California, and the undeveloped lot in Los Altos, California, identified as APN #331-41-067,
                                  18   the Motion is GRANTED under § 362(d)(1), (2), and (3), and the automatic stay is
                                  19   terminated in all respects as to PLS and PLS may enforce its remedies in accordance with
                                  20   applicable non-bankruptcy law.
                                  21          2.      The 14-day stay provided in Bankruptcy Rule 4001(a)(3) is not waived.
                                  22
                                  23                                    *** END OF ORDER ***
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER GRANTING MOTION FOR RELIEF FROM STAY
                                                                         10/11


                                   Case: 20-50628       Doc# 113     Filed: 09/30/20     Entered: 09/30/20 16:16:42       Page 10 of
                                                                                  11
                                  1                                    COURT SERVICE LIST
                                  2         [ECF recipients only]
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                       ORDER GRANTING MOTION FOR RELIEF FROM STAY
                                                                         11/11


                                   Case: 20-50628   Doc# 113        Filed: 09/30/20   Entered: 09/30/20 16:16:42   Page 11 of
                                                                                 11
